Citation Nr: 0424176	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-11 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis with deviated nasal septum.

3.  Entitlement to an effective date prior to July 13, 1998, 
for a grant of service connection for anxiety disorder. 

4.  Entitlement to an initial compensable evaluation for 
service-connected bronchitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.  These claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  By a decision issued in December 2002, 
the Board denied claims of entitlement to initial evaluations 
in excess of 50 percent for PTSD and in excess of 10 percent 
for sinusitis with deviated nasal septum, and denied an 
effective date prior to July 13, 1998, for a grant of service 
connection for anxiety disorder.  The veteran appealed the 
Board's December 2002 determinations to the United States 
Court of Appeals for Veterans Claims (Court).

In August 2003, the parties submitted a Joint Motion for 
Remand, on the basis that the Board had not provided 
sufficient reasons and bases for its finding that the veteran 
had been properly notified as required under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) [letter from VA to a claimant describing 
evidence potentially helpful to claimant but not mentioning 
who is responsible for obtaining such evidence did not meet 
the standard directed by the VCAA].  By an Order issued in 
August 2003, the Court granted that motion.  The Board 
REMANDED these claims in January 2004.  These claims now 
return to the Board for appellate review following that 
Remand.

During the pendency of those appeals, the veteran submitted a 
claim of entitlement to service connection for bronchitis.  
The RO awarded the veteran service connection for bronchitis 
by an August 2003 rating decision, and assigned a 
noncompensable initial evaluation.  The veteran disagreed 
with that evaluation in November 2003, and, following 
issuance of a statement of the case (SOC) by the RO in 
December 2003, the veteran's timely substantive appeal was 
received in January 2004.  

In June 2004, the veteran's appeal was transferred to the 
Board, and the veteran and his attorney were so notified.  In 
July 2004, soon after the transfer, the veteran submitted 
additional clinical evidence, consisting of notes of VA 
outpatient treatment provided in May 2004 and June 2004 for 
sinusitis.  (Notes of VA outpatient treatment provided for 
sinusitis in April 2004 were also included, but that evidence 
had already been associated with the claims files prior to 
transfer to the Board).  As this additional evidence was 
submitted less than 90 days after the transfer of the appeal, 
the Board has accepted the additional evidence and associated 
it with the claims files.  38 C.F.R. § 20.1304(a).  


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claims 
addressed in this decision, and all identified evidence has 
been obtained.

2.  The veteran's service-connected PTSD with anxiety, 
obsessive-compulsive, and cognitive disorders is manifested 
by hypervigilance, nightmares, irritability, impaired 
immediate memory, moderate impairment of visual organization, 
problems with memory and recall, anxiety and tension, a 
somewhat flat affect, slow speech, and by Global Assessment 
of Functioning Scale scores ranging from 55 to 65, but not by 
illogical or circumstantial speech or other impairment of 
verbal communication, neglect of hygiene or appearance, or 
inability to function independently.

3.  Prior to April 29, 2002, there is no evidence that the 
veteran's service-connected sinusitis with deviated nasal 
septum was manifested by the need for prolonged antibiotic 
treatment of sinusitis or treatment of more than three to six 
incapacitating episodes per year, but, from that date, the 
veteran's episodes of sinusitis have become more prolonged, 
more frequent, and have either required prolonged antibiotic 
treatment or antibiotic treatment approximating six or more 
times per year.  

4.  The veteran's service-connected bronchitis is currently 
manifested by some impairment of forced expiratory volume in 
one second (FEV-1) or of the ratio of FEV-1 to forced vital 
capacity (FVC), but not impairment of a severity which meets 
the criteria for a 10 percent evaluation, on two of the three 
pulmonary function examinations conducted during the pendency 
of this claim, and the veteran also complains of coughing and 
other symptoms of bronchitis. 

5.  The veteran sought service connection for a "nervous 
condition" as secondary to a service-connected head injury in 
June 1971, and was notified in August 1971 that a claim for 
service connection for a nervous condition was denied; that 
claim did not remain open or unadjudicated, and each request 
to reopen that claim prior to July 13, 1998 was denied.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.125, 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for a 30 percent initial evaluation for 
service-connected sinusitis have been met from April 29, 
2002, but not earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 
6514 (2003).

3.  Resolving doubt in the veteran's favor, the criteria for 
an initial compensable, 10 percent evaluation, for bronchitis 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6600 (2003).

4.  The criteria for an effective date prior to July 13, 
1998, for a grant of service connection for anxiety disorder 
have not been meet.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased initial 
evaluations for the service-connected disabilities at issue, 
and is entitled to an effective date prior to July 13, 1998 
for the grant of service connection for an anxiety disorder.

Preliminary Matter: Duties to Notify & to Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to the claim addressed in this 
decision.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and, for the reasons expressed below, finds that the 
development of the claims addressed in this decision has 
proceeded in accordance with the provisions of the law and 
regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

By a rating decision issued in November 1998, the RO set out 
the criteria for an evaluation in excess of 30 percent for 
PTSD.  By a rating decision issued in October 2001, the RO 
set out the criteria for an evaluation in excess of 50 
percent for PTSD, anxiety disorder, obsessive-compulsive 
disorder, and cognitive disorder.  By a rating decision 
issued in August 1999, the RO set out the criteria for a 
compensable evaluation for sinusitis.  By a rating decision 
issued in June 2000, the RO determined that there was no 
clear and unmistakable error in a 1971 denial of service 
connection for an anxiety disorder.  In February 2000 and 
November 2001 statements of the case (SOCs), the veteran was 
notified of the criteria for the next higher schedular 
evaluations for PTSD and sinusitis.  

By a rating decision issued in March 2003, the veteran was 
advised of the criteria for a compensable evaluation for 
bronchitis, and the veteran was again provided with that 
information in a December 2003 SOC and in a May 2004 SSOC.  

In a letter issued in late November 2000, the RO advised the 
veteran of the additional evidence required to substantiate 
the claim for an increased evaluation for psychiatric 
disability.  In March 2001, the RO specifically advised the 
veteran of the enactment of the VCAA, and advised the veteran 
of some provisions of that act, including his right to submit 
any evidence he had.  In a May 2001 rating decision, the RO 
again advised the veteran of the enactment of the VCAA, and 
advised the veteran of reconsideration of certain claims 
under the provisions of that act.  The Board's December 2002 
decision discussed the VCAA, its application to the claims on 
appeal (except the claim for service connection for 
bronchitis, which had not yet been appealed), and the 
provisions of the VCAA, at some length.

The schedular criteria for increased evaluations for service-
connected PTSD and sinusitis disabilities and the criteria 
for an effective date prior to July 13, 1998 for the grant of 
service connection for an anxiety disorder were described at 
some length in a December 2002 Board decision.  Although that 
decision was vacated, by an August 2003 Court Order, that 
Board decision is, nevertheless, effective to provide the 
veteran with notice as to the law, regulations, and criteria 
applicable to these claims.  That vacated decision is also 
effective to provide the veteran with notice as to the 
additional evidence which might substantiate his claims.  The 
pleadings submitted to the Court also contained additional 
information applicable to the claims at issue.  

In a December 2003 SOC, the RO included the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  In 
April 2004, the RO, in conformity with the Board's REMAND of 
the claims, advised the veteran that he was being afforded 
the opportunity to submit any evidence he had.  He was 
advised of the types of alternative evidence that might be 
submitted to substantiate his claims.  In two May 2004 SSOCs, 
the RO again included the complete text of the provisions of 
38 C.F.R. § 3.159, and again discussed the evidence required 
to substantiate the claims on appeal.  The text of that 
regulation describes in detail the types of evidence VA will 
seek and what evidence the claimant is to provide, and sets 
forth the claimant's responsibilities and VA's duties to 
assist and notify the claimant.  The Board finds that the 
veteran has been notified of each of these types of 
information and that the requirements set forth in 
Quartuccio, supra, have been met.

The communications of record during the more than seven years 
of the pendency of this appeal demonstrate that VA has 
essentially complied with VCAA requirements to notify and 
assist the claimant.  Although one year has not yet elapsed 
since the RO last advised the veteran of the full text of 
38 C.F.R. § 3.159, the VCAA does not bar the Board from 
completing appellate review of this claim.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 
2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103(b)).

The veteran has not identified any additional evidence since 
that notification was provided, other than ongoing VA 
clinical treatment, which the veteran requires on an ongoing 
basis, and the veteran has not indicated that ongoing 
treatment has disclosed increased severity of any disability.  
The VCAA does not bar the Board from completing appellate 
review of this claim.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that although VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, the 
fact that such notice was not provided does not vitiate the 
initial decision, since that decision was issued prior to 
enactment of the requirement of such notice.  In this case, 
the initial AOJ decision was made in 1998, more than two 
years prior to enactment of the VCAA.  

Nevertheless, the Board has reviewed the claims files to 
ascertain that the veteran has been provided with notice 
consistent with the provisions of the VCAA, even though that 
notice was not issued prior to the initial AOJ decision.  As 
the Court indicated in Pelegrini II, all the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to 
specific notice of enactment of the VCAA was harmless error.  
Notice which complies with the intent of the provisions of 
the VCAA has been provided in numerous communications by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
provided fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In particular, as noted 
above, the veteran was provided with the complete text of 
38 C.F.R. § 3.159 at least three times, setting forth all 
duties under the VCAA.  

The veteran has provided numerous statements to the RO, 
clearly reflecting that the veteran is aware of his 
responsibility to identify relevant evidence.  His statements 
clearly reflect that treatment for the service-connected 
disabilities is ongoing.  The decision in Pelegrini II noted 
that notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the communications provided 
to the veteran during the lengthy period of the pendency 
of this appeal afforded the veteran numerous 
opportunities to submit additional evidence.  As the 
veteran has been provided the complete text of 38 C.F.R. 
§ 3.159, as revised to implement the VCAA, the Board 
finds that the "fourth element" of notice has been 
satisfied. 

The claimant has been provided with numerous opportunities to 
identify and submit evidence and argument in support of the 
claims, and to respond to VA notices, during the pendency of 
these claims.  Therefore, notwithstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

A.  Claims for increased initial evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Where the claim involves assignment of an initial rating for 
disability following an initial award of service connection 
for the disability, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App 119 (1999).  The present appeals for increased initial 
evaluations arise following the initial awards of service 
connection.

1.  Claim for initial evaluation in excess of 50 percent for 
PTSD

Historically, by a claim submitted in July 1998, the veteran 
sought service connection for PTSD.  The veteran's service 
records disclose that he was wounded in combat and was 
awarded a Purple Heart, among other awards and decorations.  
By a rating decision prepared in November 1998 and issued in 
December 1998, the RO granted service connection for PTSD and 
evaluated that disability as 30 percent disabling, effective 
July 13, 1998.  By a rating decision issued in October 2001, 
the RO increased the initial disability evaluation for PTSD, 
evaluated together with anxiety disorder, obsessive-
compulsive disorder, and cognitive disorder, to 50 percent, 
effective July 13, 1998.

On examination conducted in July 1998, the veteran reported 
nightmares, flashbacks, irritability, restlessness, anxiety, 
and depression.  The veteran was oriented, able to pursue a 
goal, and there was no thought fragmentation or suicidal or 
homicidal ideation.  The examiner described the veteran's 
symptoms as moderate to severe in degree, and concluded that 
the veteran had a generalized anxiety disorder with 
depression and obsessive-compulsive symptomatology secondary 
to PTSD.  The examiner assigned a Global Assessment of 
Functioning Scale (GAF) score of 60 to 65.

On VA examination conducted in June 1999, the veteran 
reported continuing to experience nightmares, averaging twice 
a week currently, related to the explosion of a land mine in 
which he sustained multiple injuries.  He reported reliving 
the explosion when there were loud noises, unexpected 
gunshots, or 4th of July fireworks.  At such times, the 
veteran reported distress, tension, and anxiety.  His anxiety 
was typically worse when he was around other people.  He 
performed isolative work, working as a short distance truck 
driver, involving relatively little prolonged exposure to 
other workers during activities such as loading or unloading.  
There was no evidence of delusional thinking.  He reported 
feeling depressed at times, especially related to pain or 
worry.  He denied any severe depression with suicidal 
thinking.  He appeared tense.  His past and recent memory 
were good.  He did serial sevens well.  His immediate recall 
was good.  He appeared to have a fair insight.  The examiner 
concluded that the veteran's PTSD was moderate and that the 
veteran had generalized anxiety disorder in addition.  The 
veteran also manifested obsessive patterns of thought, 
particularly regarding preoccupation with dryness of his nose 
and the appearance of scars due to the service-connected 
injuries.  A GAF scale score of 60 was assigned.

On VA examination conducted in December 2000, the veteran 
reported problems with "slowness" of thinking and problems 
with memory.  He reported getting lost easily.  He kept lists 
and rechecked them.  He reported arguments with co-workers. 
He reported avoiding other people and stated that he 
socialized only occasionally.  He reported that he had to get 
up at night to check the house if he was startled awake, and 
he kept a loaded gun by his bed to do this.  He reported that 
his wife understood his need to do this.  He reported slow 
recall and difficulty thinking when under stress, and 
difficulty with rapid thinking or complex decisions.  The 
veteran was appropriately groomed and cooperative.  He spoke 
moderately slowly and his conversation was broken by pauses.  
He was methodical and slow with serials sevens but answered 
accurately.  He was able to remember three objects after a 
delay, but was slow in responding.  His affect was 
appropriate.  There were no delusions or hallucinations.  The 
examiner assigned a GAF score of 55 for current functioning 
and for functioning over the past year.  The examiner stated 
that the veteran clearly had anxiety and symptoms of 
cognitive dysfunction but that those symptoms should be 
evaluated as part of his PTSD rather than under a separate 
diagnosis.  The examiner indicated that the veteran was not 
working because of a back disorder, and further indicated 
that the PTSD and secondary disorders would not prevent him 
from working, but would impair his ability to function fully 
in employment.

The report of psychological assessment in January 2001 was 
consistent with the report and findings of the December 2000 
examination, except that the veteran's affect was described 
as flat, and the examiner also described the veteran as 
unnecessarily argumentative.  Cognitive deficits were 
confirmed, including impairment of visual organization and 
impairment of short-term memory.  The veteran appeared to 
have little insight into his depression or PTSD.  A GAF score 
of 55 was assigned.  The examiner noted that the veteran was 
not working because of a back injury and back pain.  The 
examiner stated that if the veteran were physically able to 
work, his PTSD and cognitive disorder symptoms would impair 
his ability to function fully.

The veteran's spouse submitted a statement regarding 
observable manifestations of PTSD, and her description of the 
veteran as irritable, angry, and untrusting of other people 
is consistent with the findings described in the VA 
examination reports, but the veteran's spouse did not 
describe any symptoms of greater severity than the examiners 
described.

VA clinical records dated from 2001 through 2003, other than 
the January 2001 report of psychological assessment, are 
devoid of evidence of ongoing treatment for diagnosed PTSD, 
anxiety disorder, obsessive-compulsive disorder, cognitive 
disorder, or other psychiatric disorder.  The report of a 
July 2003 respiratory examination reflects that the veteran 
became very perturbed by the questions asked by the examiner, 
appeared quite tense, and rather aggressive, causing the 
examiner to curtail the physical portion of the examination.

Criteria for evaluation of PTSD

The veteran's disability due to service-connected PTSD, 
anxiety disorder, obsessive-compulsive disorder, and 
cognitive disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under the general rating formula 
for mental disorders, which became effective prior to the 
veteran's 1998 claim, a 50 percent schedular evaluation, the 
evaluation currently assigned for the veteran's service-
connected psychiatric disabilities, contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See DC 9411.

A 70 percent evaluation, the next higher schedular 
evaluation, envisions occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61-70 suggests some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

Analysis

The veteran contends, in essence, that his disability is more 
severely disabling than his current evaluation, a 50 percent 
evaluation, would suggest.  However, the Board finds no 
evidence that he meets the criteria for a 70 percent or 100 
percent evaluation for PTSD.  Specifically, there is no 
evidence of circumstantial, circumlocutory, or stereotypical 
speech, so as to meet the criteria for a 50 percent 
evaluation, although the veteran does speak slowly.  There is 
no evidence that the veteran ever displayed illogical or 
obscure speech so as to meet the criteria for a 70 percent 
evaluation. 

Although the veteran does manifest depression and anxiety, 
there is no evidence that he is unable to function 
independently as a result.  The evidence establishes that the 
veteran worked until he sustained a back injury, and there is 
no evidence that he is unable to perform tasks around the 
home or to perform activities of daily living as a result of 
his PTSD.  The evidence establishes that he does not neglect 
his personal appearance or hygiene so as to the meet the 
criteria for a 70 percent evaluation.

The evidence includes a medical opinion that the veteran 
would be able to work, despite his PTSD symptoms, although 
the symptoms of the service-connected psychiatric 
disabilities would result in some impairment of his 
industrial functioning.  While this evidence meets the 
criteria for the veteran's current evaluation, a 50 percent 
evaluation, this evidence establishes that the veteran does 
not meet the criteria for a 70 percent evaluation.  The 
medical evidence specifically shows that the veteran's 
thoughts were organized and his judgment was intact during 
the relevant period. 

Although the evidence establishes that the veteran was 
irritable, there is no evidence of periods of violence or 
outbursts of violence.

The GAF scale scores of 55 and higher assigned in this case 
indicate both moderate symptoms and moderate difficulty in 
social and occupational functioning, consistent with a 50 
percent evaluation.  A GAF score of 55 is not consistent with 
a 70 percent evaluation.  See DSM-IV at 46-47; Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

The veteran is not shown to have severe deficiencies in most 
areas identified in DC 9411.  While the veteran meets some of 
the criteria for a 50 percent evaluation, he does not meet 
others.  The evidence establishes that the veteran does not 
meet any of the criteria for a 100 percent schedular 
evaluation.  The disability picture related to the veteran's 
psychiatric symptoms, as a whole, is most consistent with a 
50 percent evaluation, the evaluation currently assigned.  
His psychiatric disability is not consistent with such 
serious impairment as to warrant the next higher evaluation, 
a 70 percent evaluation.

The Board has considered whether an evaluation in excess of 
50 percent would be warranted under any other applicable 
diagnostic code, such as DC 9400, which provides the criteria 
for evaluating generalized anxiety disorder.  However, the 
same general rating factors are applicable to that diagnostic 
code.  Since all symptomatology, including the symptoms of 
anxiety, obsessive-compulsive, and cognitive disorders have 
been considered in assigning the 50 percent evaluation for 
PTSD, no other diagnostic code which is evaluated under the 
general rating factors at 38 C.F.R. § 4.130 results in an 
evaluation in excess of 50 percent.

The veteran was not hospitalized for treatment of PTSD during 
this period.  The veteran was not receiving regular treatment 
or taking continuous medications.  There is no evidence of 
any symptomatology or impact on daily activities that is not 
encompassed within the rating criteria for the assigned 50 
percent evaluation.  In the absence of evidence of factors 
suggesting an unusual disability picture or factors not 
encompassed within the rating criteria, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Since this is an appeal from an initial evaluation assigned 
following an original grant of service connection, the Board 
has considered whether the veteran's disability varied in 
severity at any time over the relevant period so as to 
warrant "staged" ratings.  Although there were some 
variations in the symptoms observed during the relevant 
period, such as the severity of depression or extent of 
irritability, the severity of symptomatology due to PTSD, 
anxiety disorder, obsessive compulsive disorder, and 
cognitive disorder did not vary significantly so as to meet 
the criteria for an evaluation in excess of the 50 percent 
evaluation assigned during any portion of the evaluation 
period.  Thus, a staged rating in excess of 50 percent is not 
warranted.

The evidence is not in equipoise to meet or approximate the 
criteria for a 70 percent evaluation or warrant a more 
favorable determination.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.

2.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis

Historically, by a rating decision issued in August 1999, the 
RO granted service connection for sinusitis and a deviated 
nasal septum and assigned a noncompensable evaluation, 
effective February 19, 1998.  The evaluation was increased to 
10 percent in a June 2000 rating decision, effective February 
19, 1998.

In February 1998, the veteran submitted a claim for service 
connection for a sinus disorder and internal derangement of 
the nose.  VA outpatient clinical records dated in February 
1998 reflect that the veteran sought treatment for chronic 
sinus drainage.  The veteran reported difficulty breathing 
through his nose.  VA computed tomography (CT) scan 
examination conducted in March 1998 disclosed mucosal 
thickening in the maxillary sinuses bilaterally, and in the 
right posterior ethmoid and right sphenoid sinuses, 
consistent with chronic sinusitis.

The report of a fee-basis medical examination conducted in 
May 1998 reflects that the veteran had nasal passage 
narrowing and a deviation of the septum to the right.  On VA 
examination conducted in August 1998, there was a slight 
nasal septal deviation to the right and slight mucosal 
crusting.  CT scan of the sinuses conducted in September 1998 
again disclosed sinusitis changes, predominately involving 
the anterior and mid ethmoidal air cells and, to a lesser 
extent, the maxillary and frontal sinuses.

At the time of a June 1999 VA examination, the veteran 
reported that residuals of injuries to the nose sustained in 
a land mine explosion resulted in a sinus disorder with sinus 
blockage and drainage requiring use of antibiotics and 
steroids sprays.  The sinus disorder caused headaches, which 
worsened, with increased pain, with bending over.  He 
reported using a vaporizer to keep his nasal passages moist 
and reported that he had to sit up in a chair at night at 
times because of sinus drainage.  He reported that the sinus 
congestion made him short of breath if he walked more than a 
mile and that lightheadedness, fainting, or dizziness was 
occasionally associated with the sinus disorder and 
headaches.  The examiner concluded that the veteran had 
sinusitis secondary to facial and nasal injuries, although 
there was no evidence of purulent drainage at the time of the 
examination.

The veteran submitted private clinical records from 1991 to 
July 2000, including a July 2000 medical statement, 
reflecting that sinus infections had required treatment with 
antibiotics at least yearly, on average.  The private and VA 
outpatient records associated with the claims file, when read 
together, reflect that the veteran was unable to complete a 
10-day course of antibiotics prescribed in March 1998 (due to 
a reaction to the medication), was treated with antibiotics 
for sinusitis for three weeks in August and September 1998, 
treated with antibiotics for sinus infection for 10 days 
beginning in February 1999, and was treated at least twice 
with antibiotics for sinusitis in 2000, once for four weeks 
beginning in February 2000 and again for 20 days in July 
2000.

On examination in December 2000, the veteran reported that he 
required treatment with antibiotics several times a year 
because of his sinuses. He reported frequent sinus headaches, 
constant nasal drainage, and a deviated septum.

A VA outpatient treatment record dated on April 29, 2002 
reflects that the veteran reported a history of sinus pain 
lasting for several months.  The veteran reported foul 
drainage.  Augmentin and Beconase nasal spray were 
prescribed.

VA outpatient treatment records dated in September 2002 
reflect that the veteran complained of sinus pain and 
pressure, worse in the last few weeks.  There was yellowish 
thick mucus, and the veteran reported occasional headaches.  
The veteran reported that a prior episode of sinusitis was 
treated in April, but that episode never totally resolved.  A 
diagnosis of sinusitis was assigned, and Augmentin was 
prescribed.

VA outpatient treatment records dated in October 2002 reflect 
that the veteran again complained of sinus pain and pressure.  
There was thick greenish mucus with post-nasal drainage.  The 
maxillary sinus could not be transilluminated, although 
frontal sinuses illuminated nicely.  A diagnosis of sinusitis 
was assigned, and Keflex was prescribed for the veteran.

December 2002 VA examination discloses that the veteran's 
nostrils were inflamed, about 75 percent patent, and there 
was minimal post-nasal drainage.

March 2003 outpatient notes reflect that the veteran sought 
treatment for sinus complaints.  In May 2003, the veteran 
again sought treatment for sinus complaints.  In early May an 
infection was found, and other treatments, but no 
antibiotics, were prescribed.  However, later in May 2003, 
the veteran had purulent drainage.  A sinus infection was 
diagnosed and antibiotics were started.  The veteran had 
completed a 10-days course of antibiotics but continued to 
complain of persistent foul drainage.  A 20-days course of 
antibiotic and of Prednisone was prescribed. In July 2003, 
the veteran returned, complaining of coughing and having 
purulent drainage.  The examiner determined that the veteran 
had bronchitis secondary to unresolved sinusitis.  The 
recurrence of sinusitis was treated with antibiotics.  

August 2003 CT scan examination disclosed diffuse mild 
maxillary mucosal thickening, likely due to chronic 
sinusitis, and postoperative changes, status post 
ethmoidectomy.  In November 2003, the veteran was again 
placed on antibiotics for a sinus infection.

A January 2004 outpatient treatment note reflects that the 
veteran complained of a sinus infection with drainage and 
burning, sore throat, pain, and chills.  The veteran's 
prescription for Bactrim was renewed and additional 
medication changes and education were offered.

In February 2004, the veteran again sought treatment for 
complains of a sinus infection.  March 2004 VA outpatient 
treatment records reflect that the veteran had completed a 
course of antibiotics during the previous month.  April 2004 
VA outpatient treatment records reflect that antibiotics were 
again prescribed for a sinus infection.  The veteran was 
provided with a supply of Augmentin to have on hand at home 
to take as needed when a sinus infection started.  The 
physician stated that the veteran was probably not having 
enough trouble with recurrent infections to justify chronic, 
continuous antibiotic therapy at present.

A May 2004 outpatient treatment note reflects that the 
veteran complained of facial pain, yellow drainage, and 
congestion, and wanted to know if he should begin taking the 
course of antibiotics he had been given to use as needed.  He 
was directed to begin those antibiotics.  A June 2004 
outpatient treatment record reflects that the veteran 
reported that recurrent sinus infection and bronchitis were 
treated in mid-May.  The veteran was free of sinusitis or 
bronchitis at the time of the June 2004 outpatient visit.

Criteria for evaluation of sinusitis

Using the general formula for rating sinusitis that went into 
effect on October 7, 1996, prior to submission of the claim 
on appeal, sinusitis (whether pansinusitis, ethmoid 
sinusitis, frontal sinusitis, maxillary sinusitis, or 
sphenoid sinusitis) is evaluated as noncompensable when 
detected by X-ray only.  38 C.F.R. § 4.97, DCs 6510-6514.  A 
10 percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

The criteria provide for a 30 percent rating where there are 
three or more incapacitating episodes of sinusitis per year 
that require prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent disability 
rating is provided following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, DCs 
6510-6514.

Analysis

In this case, there evidence reflects that, at the time the 
veteran submitted the claim of entitlement to service 
connection for sinusitis, he was having episodes of 
sinusitis, on the average, three times per year.  There is no 
evidence that the veteran required prolonged antibiotics, 
that is, treatment lasting more than four weeks, three or 
more times yearly during the initial portion of this claim.  
Rather, the medical evidence reflects that antibiotics were 
prescribed, on the average, three times a year each year in 
1998, 1999, and 2000.  Treatment records dated in 2001 are 
devoid of evidence that sinusitis required treatment with 
antibiotics.

However, beginning with the April 29, 2002, treatment note, 
the medical evidence establishes that the frequency of 
complaints of sinus infection voiced by the veteran and the 
frequency with which antibiotics were prescribed appear to 
have increased.  The record reflects that in April 2002, the 
veteran reported having had foul drainage for several months, 
and he was treated with antibiotics in September 2002, 
October 2002, and December 2002.  This evidence suggests that 
the veteran either had a sinus infection or was on 
antibiotics so that a sinus infection would resolve, about 
half the time, during 2002.

Similarly, outpatient treatment records reflect that the 
veteran either had a sinus infection or was taking 
antibiotics for treatment of a sinus infection, from May 2003 
through August 2003 and in November 2003, reflecting 
manifestations or treatment of sinusitis during approximately 
five of the 12 months in that year.  

Similarly, the veteran appears to have been treated with 
antibiotics in January and February 2004 and in May 2004.  In 
April 2004, the veteran's treating physician determined that 
the veteran should have antibiotics on hand at home to take 
as needed for sinus infections, although he did not yet 
require continuous daily antibiotics.  The evidence that the 
veteran had manifested or been treated for two episodes of 
sinusitis with a duration of approximately three months in 
the first six months of the year in 2004 is consistent with 
the clinical evidence from 2002 and 2003.

Although it is not clear that the veteran's episodes of 
sinusitis since April 2002 have required bed rest, he has 
clearly required frequent treatment by a physician.  
Moreover, in addition to using antibiotics for acute sinus 
infections, it is clear that the veteran continuously uses 
other treatment modalities to try to prevent sinus 
infections.  Again, this is consistent with a determination 
that the veteran's episodes of sinusitis approximate 
incapacitating episodes.  

The clinical records indicate the veteran experiences 
symptoms such as headaches, congestion, sinus pain and 
pressure, and nasal discharge.  The Board has considered 
whether these symptoms provide a preponderance of the 
evidence favoring assignment of a 30 percent evaluation for 
the veteran's disability, or place that determination in 
equipoise.  The Board finds that, even considering these 
symptoms, the evidence does not show such frequency or 
severity of sinus disability as to meet the criteria for a 
schedular evaluation in excess of 30 percent, even when 
considered together with the evidence of incapacitating and 
not-incapacitating episodes of sinusitis. 

It also appears that the veteran's sinusitis disability is 
either symptomatic or requires control with antibiotics 
between 25 percent and 50 percent of the time, on average, 
since April 2002.  Moreover, it appears that the only reason 
that the veteran's episodes of sinusitis are no more frequent 
is because of the frequency with which antibiotics are 
prescribed.  Resolving reasonable doubt in the veteran's 
favor, the veteran's sinusitis has approximated the criteria 
for a 30 percent evaluation since April 29, 2002.

The evidence clearly establishes that the veteran has not 
required surgical treatment of the sinuses, although there 
are post-traumatic residuals of his injury which are visible 
on radiologic examination.  It is clear that the veteran's 
sinusitis has not required radical surgery.  There is no 
evidence of chronic osteomyelitis.  The evidence that 
establishes that the veteran manifests symptoms of a sinus 
infection or is using antibiotics to treat a sinus infection 
from 25 to 50 percent of the time establishes that the 
veteran does not have a near-constant sinusitis, since a 
frequency significantly in excess of 50 percent of the time 
would be required to establish that the veteran had "near-
constant" sinusitis.  The evidence is against such a finding.

The Board has considered that the claim for an increased 
evaluation follows an initial grant of service connection, so 
that staged ratings are appropriate.  As doubt has already 
been resolved in the veteran's favor in assignment of a 30 
percent evaluation for sinusitis, from April 29, 2002, 
application of reasonable doubt under 38 U.S.C.A. § 5107(b) 
does not warrant a more favorable rating.



3.  Entitlement to a compensable initial evaluation for 
bronchitis

July 2003 VA examination discloses that the veteran reported 
four or five episodes of bronchitis yearly, worse in the 
winter.  On examination conducted in July 2003, FEV-1 was 97 
percent of predicted.  Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) was 
97 percent of predicted.

The physician who conducted VA examination in March 2004 
noted that pulmonary function testing disclosed FEV-1 of 84 
percent predicted, and a ratio of FEV-1 to FVC of 81 percent; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) had been normal on a 
previous spirometry and was not performed.  The veteran 
reported that he had been on a course of antibiotics about a 
month earlier.  The veteran's sinuses were nontender and 
there was no evidence of purulent drainage.  The examiner 
assigned a diagnosis of history of recurrent sinusitis and 
bronchitis.  

Pulmonary function testing conducted in April 2004 disclosed 
FEV-1 of 91 percent predicted, a ratio of FEV-1/FVC of 82 
percent, and DLCO of 85 percent.

Analysis

The disability resulting from the veteran's service-connected 
chronic bronchitis with mild airway obstructive disease is 
currently evaluated under 38 C.F.R. § 4.97, DC 6600, which 
prescribes a 10 percent rating for bronchitis or chronic 
obstructive pulmonary disease (COPD) with Forced Expiratory 
Volume in one second (FEV-1) of 71 to 80 percent predicted, 
or; the ratio of FEV-1 to Forced Vital Capacity (FVC) is 71 
to 80 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 
percent predicted.  38 C.F.R. § 4.97, DCs 6600 or 6604. 

A 30 percent rating requires FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56 to 65 percent predicted.  Id.  A 60 percent rating 
requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB)) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  

An FEV-1 of 80 percent or less compared to the predicted 
value warrants a 10 percent evaluation under DC 6600.  In 
this case, the veteran's lowest FEV-1 was 84 percent of 
predicted, disclosing slightly less impairment than required 
to warrant a 10 percent evaluation.  An FEV-1/to FVC ratio of 
80 percent of predicted or less warrants a 10 percent 
evaluation.  As noted above, the examiner who conducted March 
2004 VA examination noted that the veteran's FEV-1/FVC ratio 
was 81 percent, again, disclosing slightly less impairment 
been required to warrant a 10 percent evaluation.  Pulmonary 
function testing conducted in April 2004 disclosed a DLCO of 
85 percent.  A DLCO of 80 percent of predicted warrants a 10 
percent evaluation.  Again, on at least one examination, the 
veteran's DLCO was impaired, but that impairment was slightly 
less than the severity of impairment required to warrant a 10 
percent evaluation.

The evidence further reflects that the extent of the 
veteran's pulmonary impairment varied depending on how much 
time had elapsed since the veteran's last episode of 
bronchitis at the time of the pulmonary function testing.  
The evidence warrants a finding that, during episodes of 
bronchitis, the veteran meets at least one of the three 
criteria which would warrant assignment of a 10 percent 
evaluation, or, alternatively, that impairment of each of the 
three alternative criteria approximates a 10 percent 
impairment.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that an initial compensable 
evaluation, 10 percent, for bronchitis is warranted.

However, the veteran's pulmonary function test results do not 
meet or approximate and FEV-1 of less than 71, an FVC of less 
than 71, or DLCO (SB) less than 66, so as to warrant a 
schedular evaluation in excess of 10 percent.  As the 
evidence regarding a 30 percent evaluation is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant an initial 
compensable evaluation in excess of 10 percent.



B.  Claim for earlier effective date for service connection 
for anxiety disorder

Factual Background

By a claim submitted in June 1971, the veteran sought service 
connection for an "extreme nervous condition" which he 
attributed to a skull injury in service.  On VA examination 
conducted in August 1971, the examiner declined to assign a 
diagnosis of any psychiatric disorder, although "personality 
factors" were noted.  The claim was denied by a rating 
decision prepared and issued to the veteran in that same 
month.  The notice to the veteran stated that VA examination 
"does not show your nervous disorder is service-connected."  

In 1975, the veteran was again examined, and an anxiety 
disorder was diagnosed, but the medical evidence did not link 
that diagnosis to the veteran's service.

In April 1994, the veteran again sought service connection 
for anxiety, but the RO confirmed and continued the denial.  
The veteran disagreed with that determination in October 
1994, and a statement of the case was issued in November 
1994.  The veteran did not submit a substantive appeal, and 
the denial of the request to reopen the claim became final in 
the absence of a perfected appeal.

By a statement dated in August 1999 the veteran argued, 
through his attorney, that the veteran's claim for service 
connection for anxiety as secondary to a service-connected 
skull fracture was still open, because the August 1971 rating 
decision which denied service connection for anxiety did not 
address whether the veteran had a nervous disorder secondary 
to a service-connected skull fracture.

Following Remand of the claim by the Board in January 2004, 
the veteran has not identified any additional evidence or 
addressed legal argument not already of record. 



Applicable law and regulations

The effective date of an evaluation and award of compensation 
based on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2003).

Analysis

If a RO adjudicates a claim, but does not notify the veteran 
of the adjudication, or if the RO fails to address all 
aspects of a claim, that claim may remain open.  See Hanson 
v. Brown, 9 Vet. App. 29, 31-32 (1996) (unadjudicated claim 
normally remains open and pending unless withdrawn); Meeks v. 
Brown, 5 Vet. App. 284, 287 (1993) (claim before RO remains 
pending until final decision is rendered); 38 C.F.R. § 
3.160(c) (defining pending claim as "an application, formal 
or informal, which has not been finally adjudicated").

However, in this case, the veteran's claim was adjudicated, 
and the adjudication was complete, as no portion of the claim 
remained pending.  No anxiety disorder or other psychiatric 
disorder was diagnosed on VA examination in 1971.  In the 
absence of a medical diagnosis of anxiety disorder, service 
connection could not be granted, regardless of whether the 
claim was for direct service connection or secondary service 
connection.  The veteran was informed that the claim for 
service connection was denied because there was no link 
between a nervous condition and the veteran's service.

The law and regulations in 1971 did not require the RO to 
state specifically in the rating decision or in the notice to 
the veteran that it had considered the claim on the basis of 
both direct and secondary service connection before the 
denial of service connection for anxiety disorder, claimed as 
a "nervous condition," could be considered "finally" 
adjudicated.

The veteran claimed that he had a "nervous condition" as a 
result of a service-connected head injury.  When the RO 
determined that the veteran's claimed "nervous condition" was 
not connected to his service, the RO adjudicated that claim, 
including on a secondary basis.

The RO has assigned the date of the veteran's claim for PTSD 
as the effective date for the grant of service connection for 
anxiety.  Since the medical evidence establishes that the 
veteran has anxiety secondary to PTSD, that date is 
appropriate for the grant of service connection for anxiety, 
even though the veteran did not submit a specific claim for 
anxiety until after the claim for PTSD had been submitted.

In the absence of a pending unadjudicated claim that would 
permit the assignment of an effective date prior to the July 
1998 date of submission of the claim for service connection 
for PTSD, there is no evidence to support service connection 
for anxiety prior to the date of submission of the claim for 
service connection for PTSD.  

Moreover, the Board notes that the current medical evidence 
does not establish that the veteran has an anxiety disorder 
which is secondary to a skull fracture.  Rather, the medical 
evidence establishes that the veteran has an anxiety 
disorder, an obsessive-compulsive disorder, and a cognitive 
disorder which are secondary to PTSD.  It is axiomatic that 
the grant of service connection for anxiety disorder which is 
secondary to service-connected PTSD can be made effective no 
earlier than the effective date of the grant of service 
connection for the primary disorder from which it results, in 
this case July 13, 1998.   See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400; see Blount v. West, 11 Vet. App. 34, 36-37 (1998); 
Isenhart v. Derwinski, 3 Vet. App. 177, 179-180 (1992).


ORDER

The appeal for an initial evaluation in excess of 50 percent 
for PTSD with anxiety disorder, obsessive-compulsive 
disorder, and cognitive disorder is denied.

An initial 30 percent evaluation for sinusitis from April 29, 
2002 is granted, subject to laws and regulations governing 
effective dates of monetary awards; the appeal for an initial 
evaluation in excess of 10 percent is granted to this extent 
only.

The appeal for an effective date prior to July 13, 1998, for 
a grant of service connection for anxiety disorder is denied.

An initial compensable, 10 percent, evaluation for bronchitis 
is granted, subject to laws and regulations governing the 
effective date of monetary awards.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



